Citation Nr: 0028801	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  96-42 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
compression fracture at L1-L2, currently rated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel

INTRODUCTION

The veteran served on active duty from December 1975 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran's claims of 
entitlement to an evaluation in excess of 10 percent each for 
his service-connected residuals of a compression fracture at 
L1-L2 and for traumatic arthritis of the left ankle (low back 
and left ankle disabilities).  The veteran timely appealed 
the decision to the Board.  Subsequently, in a July 1996 
rating decision, the RO increased the evaluation of the 
veteran's low back disability to 20 percent, effective 
February 9, 1996.

In August 1998, the Board denied both increased rating 
claims.  The veteran, in turn, appealed the Board's decision 
to the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims) (Court).  
In a February 1999 order, the Court granted a joint motion 
for remand, vacated the Board's decision as to his claim for 
an increased evaluation for his low back disability and 
remanded the case for additional proceedings.  The Court also 
dismissed the veteran's appeal with respect to his claim for 
an increased rating for his left ankle disability.

Following the Court's February 1999 order, the case was 
returned to the Board.  In December 1999, the case was 
remanded by the Board to the RO for additional evidentiary 
development.  In a May 2000 rating decision, the RO increased 
the evaluation of the veteran's low back disability to 30 
percent, effective February 9, 1996.  The matter of a higher 
evaluation for the low back disability has since been  the 
Board.



REMAND

In its December 1999 remand, the Board gave a number of 
instructions regarding the veteran's claim seeking 
entitlement to an increased evaluation for the residuals of a 
compression fracture at L1-L2.  As noted in the introduction 
above, following the Board's remand, the assigned evaluation 
was increased from 20 to 30 percent by a May 2000 rating 
decision.  The Board also notes that all development 
requested in the prior remand regarding this issue was 
satisfactorily completed by the RO prior to the May 2000 
rating decision.

The Board must also note, however that in its prior remand it 
instructed the RO to also consider that the veteran's January 
1997 hearing transcript reflected his argument that the RO's 
January 1985 rating action which reduced the rating for his 
low back disability from 30 to 10 percent was improper, as 
the decision violated his procedural due process rights.  The 
Board construed such assertions as an attempt to raise the 
issue of whether the RO committed clear and unmistakable 
error (CUE) in its January 1985 rating decision.  It was 
noted that the RO had not previously considered such an 
issue, and the RO was specifically instructed to consider the 
CUE issue on remand.  It was further noted that because the 
Board lacks jurisdiction to consider an issue raised before, 
but not considered by, the RO, the Board normally refers such 
an issue to the RO for any and all appropriate action.  In 
this case, however, the Board found that because a favorable 
decision on the CUE claim could well impact the increased 
rating claim, the CUE claim was inextricably intertwined with 
the increased rating issue currently on appeal, see Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the Board 
found that the two issues should be considered together.  The 
prior assessment of the Board regarding the CUE claim remains 
in effect.

On review of the claims file, the Board notes that the above 
was not accomplished by the RO on remand.  Therefore, even 
though other development requested by the Board concerning 
the issue which was developed for appeal was accomplished by 
the RO, the failure of the RO to consider the CUE claim 
necessitates another remand in this matter.  As previously 
emphasized by the Board, a remand by the Board (or Court) 
imposes upon the RO a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Accordingly, the Board hereby REMANDS these matters to the RO 
for the following actions:

1.  After undertaking any additional 
development deemed warranted by the 
record, the RO should adjudicate the 
issues of whether a January 1985 rating 
decision reducing the rating for the 
veteran's low back disability from 30 to 
10 percent, effective April 1, 1985, was 
contained clear and unmistakable error 
(CUE); as well as the claim for a higher 
evalution for that disorder. Each claim 
must be considered on the basis of all 
pertinent evidence of record, and all 
pertinent legal authority.  In 
adjudicating the increased rating claim, 
the RO should specifically consider 
whether an additional 10 percent rating 
is warranted for a demonstrable deformity 
of a vertebral body under Diagnostic Code 
5285.  The RO should provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that are noted in this 
REMAND.

2.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case on the 
increased rating claim (and be afforded 
the applicable opportunity to respond) 
and/or be provided notification of the 
denial of the CUE claim and his appellate 
rights, as appropriate.  The veteran and 
his representative are hereby reminded 
that appellate review of any issue not 
currently in appellate status, such as 
the CUE claim, may be obtained only if a 
timely notice of disagreement, and, 
following the issuance of a statement of 
the case (SOC), a timely substantive 
appeal, are filed.

The purpose of this REMAND is to comply with the Court's 
order, and to ensure that all due process requirements are 
met; it is not the Board's intent to imply whether the 
benefits requested should be granted or denied.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence within the appropriate time 
period.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



